Citation Nr: 1131315	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He died in December 2008.  The appellant is advancing her appeal as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).  

The appellant testified at a hearing before the Board in October 2010.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  Additional development is needed prior to the disposition of the appellant's claim.

Private medical records dated in March 2007 show that the Veteran was treated for squamous cell carcinoma of the lip.  Nasopharyngeal examination and that of the oropharynx was normal.  

A letter dated in March 2007 from Dr. F.F.C. shows that the Veteran was to be treated aggressively with radiation for his lip cancer because metastatic disease from the lower lip can occur two years after surgical excision.   

Private treatment records from Dr. S.M.C. dated in August 2006 reflect that the Veteran was diagnosed with lower left lip squamous cell carcinoma.  

Private treatment records from Dr. F.C. dated in November 2007 reflect that sections from the Veteran's left neck mass demonstrated skin with underlying keratinizing squamous cell carcinoma.  No origin from the overlying epidermis was noted.  Dr. F.C. stated that the lesion most likely represented a metastatic tumor.  

Private treatment records dated in December 2007 from St. Elizabeth Medical Center show that the Veteran was treated for recurrent squamous cell carcinoma of the lip with a new neck recurrence in the lymph nodes.  Records dated on 
December 11, 2007 include a "history of squamous cell carcinoma of the lung with metastatic disease to the neck."  

Private treatment records from Dr. F.C. dated in July 2008 reflect that the Veteran was assessed with squamous cell carcinoma of the left neck, jaw, and tail of parotid.  

The Veteran died in December 2008 and his death certificate lists the cause of his death as advanced head and neck carcinoma due to or as a consequence of cancer.  

The appellant contends that the Veteran's death was related to his service.  Specifically, she contends that the Veteran died from cancer that was caused by exposure to herbicides during his service in the Republic of Vietnam.  She testified at the October 2010 Board hearing that the Veteran's cancer spread throughout his body, including his lungs.  

At the time of the Veteran's death, he had established entitlement to service connection for adjustment disorder with anxious mood associated with diabetes mellitus, type II (herbicide), evaluated as 50 percent disabling; diabetes mellitus type II (herbicide), evaluated as 20 percent disabling; left shoulder adhesive capsulitis (claimed also as tendonitis) associated with diabetes mellitus type II (herbicide), evaluated as 20 percent disabling; and peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, type II (herbicide), each evaluated as 10 percent disabling.  A total disability rating by reason of individual unemployability due to service-connected disabilities was granted from August 31, 2007.  

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death. 38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, and a veteran's service comports with certain service requirements.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran qualified for this presumption based on his service in the Republic of Vietnam during his period of active duty.  The exclusive list of diseases which are covered by this presumption are: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Presumptive service connection refers to the primary cancer site and presumptive service connection is not available when the disease claimed resulted from metastasis of a non-listed disease.  VAOPGCPREC 9-90 (Apr. 30, 1990); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom., Ramey v. Gober, 120 F. 3d 1239 (Fed. Cir. 1997), writ of cert den., 522 U.S. 1151, 140 L Ed. 2d. 181, 118 S. Ct. 1171 (1998).

Under the circumstances, the Board believes development of the medical evidence is necessary to allow for informed appellate review. 

The record reflects that following transfer of the case to the Board, the appellant submitted additional evidence, including private treatment records dated in July 2008 regarding the Veteran's cancer.  The Board notes that the appellant did not submit a waiver of RO review of the additional evidence.  In July 2011, the Board asked the appellant whether she would like to waive initial RO review.  In a written response received by the Board in August 2011, the appellant requested initial RO review of the new evidence.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA physician to review the Veteran's claims file and determine whether the cause of the Veteran's death was related to his service.  The examiner is requested to review all pertinent records in the claims file and should discuss that review in the report.  A complete rationale should be provided for any opinion expressed.  Specifically, the examiner should answer the following questions:

i)  Is it as likely as not that the Veteran's service-connected adjustment disorder with anxious mood, diabetes mellitus type II, left shoulder adhesive capsulitis (claimed also as tendonitis), or peripheral neuropathy of the right and left lower extremities, in whole or in part, caused or contributed substantially or materially to cause the Veteran's death? 

ii) Is it likely, unlikely, or as likely as not that the Veteran's death was the result of any other in-service disease or injury? 

iii) Is it as likely as not that the Veteran had cancer of the lung, bronchus, larynx or trachea as a primary condition prior to his death (rather than having such cancer metastasize to that area)?

2.  After completion of the above, the RO/AMC should review the expanded record and undertake a merits analysis of the claim of service connection for cause of the Veteran's death.  Unless the benefit sought is granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


